     Case 2:20-cv-02539-TLN-JDP Document 33 Filed 09/10/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DELTHENIA BELL, et al.,                            Case No. 2:20-cv-02539-TLN-JDP (PS)
12                             Plaintiffs,               ORDER GRANTING PLAINTIFF
                                                         DELTHENIA BELL’S MOTION FOR
13                v.                                     EXTENSION OF TIME
14    HOUSING AUTHORITY OF THE CITY                      ECF No. 31
      OF SACRAMENTO, et al.,
15
                               Defendants.
16

17

18            Plaintiff Delthenia Bell moves for an extension of time before the court holds its initial

19   scheduling conference.1 ECF No. 31. For good cause shown, this motion is granted. The court’s

20   initial scheduling conference is reset to October 28, 2021.

21
     IT IS SO ORDERED.
22

23
     Dated:            September 9, 2021
24                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
25
              1
26             Bell asserts that she needs to file two motions before the conference. As a point of
     clarification, the parties are not required by the court to file any motions regarding the scheduling
27   conference. The parties are simply required to file a joint statement regarding scheduling and
     discovery to help the court prepare a scheduling order. There is currently no deadline in place in
28   this case regarding the filing of dispositive motions.
